DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kaneko teaches that a vehicle master controller is coupled to a plurality of vehicle loads.  Hattori (the primary reference) already discloses that a load would be coupled through a “power cell”.  Hattori already discloses how the power cell of each load distributes power to that load. Thus, this feature is not required to be found in the dependent claim.  Kaneko is only relied upon for the obviousness of including a plurality of loads in the Hattori vehicle coupled to its main cell.  The physical construction of the Kaneko loads is not relevant and is not part of the combination.  
To assist the Applicant, the citations to Kaneko have been updated to use “cell” instead of “power cell”.  Thus, it should be clear that the citations to Kaneko are not intended to be for the full “power cell”, which is taught by Hattori and Darty. 
It is also noted that there are two motivational statements combining Kaneko with the other references.  In the first, Kaneko does not actually modify Hattori, it is simply relied upon to show that the skilled artisan would have understood Hattori’s disclosure to include a plurality of power cells.  In the second, Kaneko is applied as a modifying reference to add more loads (power cells) to the Hattori system.  Even if the Applicant had presented a persuasive argument, it only addresses the second (modification) motivation.  The Applicant did not address the first (that Hattori already has the plurality, as evidenced by Kaneko). 
The Applicant has neither maintained the argument that the combination’s power/data cables are not “separate” nor amended the claim to explicitly include this term.  Thus, the Applicant’s “separate” argument is interpreted as moot and no longer germane to the art rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-13, 23-25 and 28-37 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hattori (US 7,049,938) in view of Darty (US 5,752,047) and Kaneko (US 2006/0063397).  Independent claim 28 will be treated first and the remaining claims are presented according to their dependency (which may result in them not being presented in numerical order).
With respect to claim 28, Hattori discloses a power distribution system for a vehicle (fig 1-2; col. 2-5), comprising:
a master cell (22) including a plurality of inputs, each input configured to be placed in electrical communication with a vehicle switch (18);
a plurality of power cells (16), each power cell including a primary power input (fig 2, input to item 32) for receiving input power and a node (switch 32; col. 4, lines 60-65), each node configured to be placed in electrical communication (by closing switch 32) with a vehicle load (14); 

wherein the master cell is configured to assign at least some of the plurality of inputs each to a different at least one of the nodes, so that corresponding vehicles switches are in selective electrical communication via the cable or wireless connection with corresponding vehicle loads (col. 3, lines 32-44).
Hattori discloses that, when a vehicle driver manipulates dashboard switches, a master cell forwards the appropriate commands to a power cell to forward the switch command to the appropriate load.  Since the Hattori master knows the location of the load (the proper node within the proper power cell), the reference is interpreted as disclosing the limitation of “wherein the master cell is configured to assign”.  The language used in the claim does not distinguish over the address functionality of Hattori.  The language used in the claim does not require any changes or adjustments made to the assignments during use.  In other words, the claim language does not import the functionality of changing a switch or load after installation and having the master reassign the switch-node matchup.
Hattori discloses that power and data are carried on the same cable (12).  There is a data (cable) input where the cable cross the border of the power cell (16) and there is a power input at the on/off switch (32).  As previously noted, the claim does not require that the data and power are carried over “separate” cables or through “separate” inputs.  The claim defines the communication by a cable and the power by its input.  These are not equivalent terms to explicitly define a separate cable and input for both.
Hattori does not expressly disclose that each power cell includes a plurality of nodes.  Darty discloses a master cell (1) connected through a communication bus to a plurality of power cells (5, 7, 11), each power cell including a plurality of nodes (fig 3), each node configured to be placed in electrical communication with a vehicle load (see fig 3).
Darty figure 3 shows that each power cell (5, 7, 11) includes a connection to a group of four loads (1-3, 5-8, N-3 to N).  The claim defines each node by a single feature: it is configured to be placed in electrical communication with a vehicle load.  Darty discloses this configuration as each power cell has an electrical connection to four loads.  The “nodes” that enable this connection are the unlabeled boxes immediately to the right of 5, 7 and 11.  
Hattori and Darty are analogous because they are from the same field of endeavor, namely master-slave control.  At the time of the applicant’s date of invention, it would have been obvious to modify Hattori’s power cells to include a plurality of nodes, as taught by Darty.  The motivation for doing so would have been to control multiple loads.
Hattori discloses that the loads include headlights (col. 4, line 24).  The skilled artisan would have understood that one signal to control the headlights (on/off) should be applied to a plurality of lights (not just one).  Thus, it would have been obvious to modify Hattori to include a plurality of nodes within each power cell.


Hattori discloses that prior art vehicles have a “number of on-vehicle units with which an automobile is loaded … a car navigation system, an on-vehicle audio system or TV” (col. 2, lines 26-29).  The problem with so many loads is that each requires its own set of wiring.  Hattori also discloses that its vehicle includes interior lights, headlights and windshield wipers as additional loads.  To solve this problem, Hattori uses a common LAN to connect to the loads (col. 1, line 48 to col. 2, line 2). 
Hattori discloses the “LAN system combining electric power supply [] transmits instructions (control signals) which were inputted from switches [] and which are used to manipulate (control) electric equipment…” (col. 3, lines 9-18).  Hattori further states “various kinds of electric equipment 14 connected to an electric power supply 12” (col. 3, lines 20-22).  It would appear that Hattori’s “electric equipment” refers to the multiple vehicle loads of the prior art (the navigation, audio or TV systems) and to the disclosed loads (interior lights, headlights, and windshield wipers).  
Furthermore, Hattori disclose that each control signal includes an identification (col. 3, lines 54-57) and explicitly states “upon detection of the control signal, the electric equipment control unit 16 opens a power supply opening/closing switch (which will be described later) for a corresponding one of the electric equipment 14 to supply the corresponding one of the electric equipment 14 with electric power to drive the corresponding one of the electric equipment 14.” (col. 3, lines 57-63).  The entire purpose of including an ID is so that the control signal only activates the corresponding 
It appears that Hattori uses the term “equipment” to refer to both singular and plural power cells.  Hattori’s figures show one power cell and a LAN that extends off to the side without any explanation for where it leads.  Hattori does not expressly state the presence of a plurality of power cells in the figure 1-2 embodiment.  
Kaneko discloses a distribution system for a vehicle (fig 2; par 30-44), comprising:
a master cell (10, 30) including a plurality of inputs (14n);
a plurality of cells (61-65), each cell including a node, each node configured to be placed in electrical communication with a vehicle load (the loads are defined in par 32); 
a network communication bus including a cable (7) or wireless connection between the master cell and the power cells within the vehicle, the cable or wireless connection being the sole control mode of input to the power cells (see fig 2).
Kaneko discloses a vehicle with a master cell that communicates with a plurality of cells via a LAN.  Each cell has an ID, to assist in directing communication signals to the specific cell that is required to respond.  Kaneko explicitly shows a plurality of cells (loads) in figure 2. 
Hattori and Kaneko are analogous because they are from the same field of endeavor, namely vehicle LAN systems to enable communications between a master and slave cells.  At the time of the applicant’s date of invention, it would have been 
Alternatively, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to use Kaneko’s teaching to modify Hattori to include a plurality of power cells.  The motivation for doing so would have been to increase user functionality.  Assuming that Hattori is limited to user control over one power cell and one load; Kaneko teaches how a vehicle can include a plurality of controllable loads.  Thus, the combination would give the user control over more than just one part of their vehicle (navigation system, air conditioner, TV, audio system, etc.). 
 By combining and/or modifying Hattori and Kaneko, the skilled artisan would have been motivated to use Hattori’s master cell and LAN to communicate with a plurality of power cells.  The skilled artisan would have understood that Hattori figures 1-2 already includes (or can be modified to include) additional equipment connected to the LAN off to the right of where the figure ends.  These additional equipment would utilize the address identification already disclosed by both references (so that individual control signals are only acted upon by the corresponding load).
With respect to claim 29, Hattori discloses the master cell further assigns a personality dictating a function for each vehicle load (col. 3, lines 32-44; col. 4, lines 20-26).  The Hattori master commands the appropriate load to react to a switch command.  The load has at least two personalities (on/off, high/low, etc.).  The switch command “assigns a personality dictating a function for each vehicle load”.  

Hattori discloses that each power cell includes a plurality of nodes (output switches 32) that selectively operate individual loads (col. 3, lines 57-63).  
Hattori’s master can successfully identify the proper power cell by ID.  This is interpreted as anticipating limitation (i).
Hattori’s master then successfully sends the proper command to the node (switch 32).  This is interpreted as anticipating limitation (ii).
Clarification has been requested regarding what functionality the software array carries out.  The applicant has amended the claim to indicate the array is "software", but has not offered any remarks to clarify the claim or indicate how the software array distinguishes over Hattori.  Hattori includes memory to successfully interact with the power cell (16) and the nodes (32) within it.  This is evidence of software array elements.
With respect to claim 31, Hattori discloses each of the nodes (32) of each of the power cells is configured to be placed in electrical communication with a different vehicle load (fig 1; col. 3).  As discussed above, each Hattori node has an assigned ID so that the user can operate the correct load via the switches.  Furthermore, Darty discloses that each power cell includes a plurality of nodes that connect to individual loads.  Thus, the combination discloses each node is configured to be placed in electrical communication with a different node.

With respect to claim 9, Hattori (col. 4, lines 20-26) discloses a first assigned node to a first vehicle load (windshield wipers connected to a node 32 in one power cell) and a second assigned node to a second vehicle load (headlights connected to a node 32 in another/same power cell), and wherein the master cell further assigns the first node a first personality (wiper speed) for the first vehicle load to be an analog load (gradual increase in wiper speed is analog) and the second node a second personality (light on/off) for the second vehicle load to be a digital load (lights on/off is a digital yes/no command).
It would also appears that these “analog” and “digital” loads are already known.  They are not part of the applicants’ vehicle improvement (the master to power cell connection).  Thus, it would appear that there inherently exists a vehicle with analog and digital loads to be controlled by a user-operated dashboard-switch.
For the purpose of the art rejection of claim 9, the two numbered nodes are interpreted as existing in separate power cells.  The claim only broadly refers to their ordinal numbering without defining where they exist.

Similar to the art rejection of claim 9, the two numbered nodes of claim 10 are interpreted as being located in different power cells.  It is also noted that the numbering of the Hattori nodes/loads is reversed (claims 9-10 separately depend from claim 28, which permits the different interpretations of which Hattori node/load is “first” or “second”).
Also, the Hattori vehicle inherently includes a turn signal, which may be interpreted as “modulated,” as its personality causes it to blink on/off.  
With respect to claim 11, Hattori (col. 4, lines 20-26) discloses a first assigned node to a first vehicle load (one of headlights or wipers) and a second assigned node to a second vehicle load (the other of the headlights or wipers). 
With respect to claims 12-13, Hattori discloses the assigned personalities are analog/digital (claim 9) and constant/modulated (claim 10), as discussed above. 
With respect to claim 32, Hattori discloses a power distribution system for a vehicle (fig 1; col. 3-5), comprising:
a master cell (22) including a plurality of inputs, each input configured to be placed in electrical communication with a vehicle switch (18);

a network communication bus including a cable (12) or wireless connection between the master cell and the power cells within the vehicle, the cable or wireless connection being the sole control mode of input to the power cells (see fig 1; where 12 crosses the boundary of 16); and 
wherein the master cell includes a first software array of plural power cell elements (where the ID for each power cell is stored; see art rejection of claim 30, limitation i) and a second software array of plural node elements (where the master stores the control signals for the nodes in memory; see art rejection of claim 30, limitation ii),
wherein the master cell assigns one of the power cell elements of the first software array and one of the node elements of the second software array for one of the inputs to a vehicle (evidenced by the successful control of the vehicle load; col. 3, lines 32-44),
so that the input to the master cell and its corresponding vehicle switch are in selective electrical communication with the assigned vehicle load via the cable or wireless connection (col. 3, line 32-44). 
The claim only broadly recites that the master cell comprises two software arrays.  The claim, however, does not define these software arrays by any functionality (just that they are assigned).  Hattori discloses that the master successfully pairs a 
Darty discloses a master-slave load network, wherein each power cell (5, 7, 11) includes a plurality of nodes.  Hattori and Darty are analogous, as discussed above.
Kaneko discloses a vehicle LAN that connects a master to a plurality of cells (61-65).  The combination and Kaneko are analogous, as discussed above.
With respect to claim 33, Hattori discloses the master cell includes a third software array of plural personality elements (sensors within 22 that detect the positions of switches 18) and assigns one of the personality elements to the vehicle load (col. 4, lines 20-26), the assigned personality element corresponding to a personality dictating a function for the vehicle load.
With respect to claim 34, Hattori discloses each node of each power cell is configured to be placed in electrical communication with a different vehicle load (interior lights, headlights, windshield wipers, etc. 14).  Kaneko also discloses a plurality of different vehicle loads.  Darty also discloses that each power cell feeds a plurality of loads through a plurality of nodes. 
With respect to claim 35, Hattori discloses a power distribution system for a vehicle (fig 1; col. 3-5), comprising:
a master cell (22) including a plurality of inputs, each input configured to be placed in electrical communication with a vehicle switch (18);
a plurality of power cells (16), each power cell including a primary power input (input to 32) for receiving input power and a node (32), each node 
a network communication bus including a cable (12) or wireless connection between the master cell and the power cells within the vehicle, the cable or wireless connection being the sole control mode of input to the power cells (see fig 1, where 12 crosses the boundary of 16); and 
wherein the master cell assigns one of the power cells (via an ID), one of the assigned nodes of the assigned power cell (the master knows the necessary on/off controls for the node) and a personality (via switches 18) from a plurality of personalities for one of the inputs to a vehicle load (col. 3, lines 33-44; col. 4, lines 20-26), the assigned personality dictating a function for the vehicle load (col. 4, line 20-26);
so that the input to the master cell and its corresponding vehicle switch are in selective electrical communication with the assigned vehicle load via the cable or wireless connection (col. 3, line 33-44), and wherein the function of the assigned personality is applied to the assigned vehicle load (col. 4, lines 20-26).
Darty discloses a master-slave load network, wherein each power cell (5, 7, 11) includes a plurality of nodes.  Hattori and Darty are analogous, as discussed above.
Kaneko discloses a vehicle LAN that connects a master to a plurality of cells (61-65).  The combination and Kaneko are analogous, as discussed above.
With respect to claim 36, Hattori (col. 4, lines 20-26) discloses the functionality of the personalities include at least two of: a timed action (intermittent wipers), a 
With respect to claim 37, Hattori discloses the functions of the personalities include at least two of:  (v) assigned node output toggles ON/OFF with alternate states of the input (headlight control), or (x) assigned node runs according to a customized pattern (intermittent wipers).
Claim 37 lists 10 personalities.  As the claim recites “at least two of”, Hattori is only required to be cited against two of the listed personalities.  Other personalities may fit the loads described by Hattori (or other loads that would inherently be included in the disclosed vehicle).
With respect to claim 23, Hattori discloses the network communication bus is a CAN bus (12).  The Hattori network is a LAN (local area network) that is paired with a controller (22).  Thus, it is proper to interpret the Hattori LAN as being a CAN (controller area network).
With respect to claim 24, Hattori (fig 2) discloses at least one of the power cells monitors at least one environmental variable (via sensor 38) that can affect at least one of function or reliability of at least one of the master cell or the power cell (col. 4, line 66 to col. 5, line 11).  The claim recites that the variable “can affect” the master cell or power cells.  The claim does not define the variables or explain how they would affect the cells.  Further, the claim only broadly recites the monitoring of the variable.  There are no corrective actions taken as a result of monitoring the variable or any determination that 
With respect to claim 25, Hattori discloses the power cells include sensors, but does not expressly disclose one of the environmental sensors of claim 25.  Darty discloses a master cell (1) connected through a communication bus to a plurality of power cells (5, 7, 9, 11), where at least one of the power cells monitors at least one environmental variable (primary system voltage at PO.1 and PO.7; col. 13-14, bridging paragraph) that can affect at least one of function or reliability of the master cell or power cells.  
Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hattori in view of Darty (US 5,752,047), Kaneko (US 2006/0063397), and Schaper (US 2004/0199297)
Hattori discloses a communication bus (12), but does not expressly disclose a wireless data connection.  Schaper discloses that wired data buses and wireless RF connections are equivalents methods for data transfer (par 58).  When combined, the Schaper RF receiver would be “attachable” to the Hattori master cell.  Hattori and Schaper are analogous since they are from the same field of endeavor, namely data communication.  At the time of the invention by the applicant, it would have been obvious to one skilled in the art to replace the Hattori wired bus with a wireless RF connection, as taught by Schaper.  This is because they are art recognized equivalents.  MPEP §2144.06.
It is noted that the claims only broadly define the receiver and “enabling” control and that it is “attachable” to the master cell.  The claims do not require any actual .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836